 


110 HRES 108 IH: Supporting the Weed and Seed and COPS programs.
U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 108 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2007 
Ms. Corrine Brown of Florida submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Supporting the Weed and Seed and COPS programs. 
 
 
Whereas Weed and Seed is an innovative, comprehensive, multi-agency approach to law enforcement, crime prevention, and community revitalization; 
Whereas Weed and Seed is foremost a strategy that aims to prevent, control, and reduce violent crime, drug abuse, and gang activity; 
Whereas the four fundamental principles that underlie the Weed and Seed strategy are collaboration, coordination, community participation, and leveraging of resources; 
Whereas the Weed and Seed strategy is a two-pronged approach, with law enforcement agencies and prosecutors cooperating to weed out violent criminals and drug abusers, while public agencies and community-based private organizations collaborate to seed much needed human services, including prevention, intervention, treatment, and neighborhood restoration programs; 
Whereas the United States Attorneys Offices play a leadership role in the Weed and Seed strategy by organizing local officials, community representatives, and other key stakeholders; 
Whereas every Weed and Seed site is required to establish a Safe Haven, a multi-service center (often housed in a school or community center) where many youth- and adult-oriented services are delivered; 
Whereas promoting the long-term health of communities is an important goal of Weed and Seed; 
Whereas, despite the fact that the Weed and Seed program was not authorized until January 5, 2006, in title II of the Violence Against Women and Department of Justice Reauthorization Act of 2005, the program has been receiving Federal funding through appropriations actions since fiscal year 1993; 
Whereas Weed and Seed received approximately $58,000,000 in Federal funding for the period from fiscal year 2002 through fiscal year 2004, and $62,000,000 in fiscal year 2005, an increase of 7 percent from fiscal year 2004; 
Whereas in fiscal year 2006, Federal funding for Weed and Seed decreased to $50,000,000, a decrease of 19 percent from fiscal year 2005, and the Administration requested a decrease to $49,000,000 for fiscal year 2007; 
Whereas to maintain an effective program, the weeding and seeding activities must complement each other, and should be part of an overall strategy to reduce crime, increase public safety, and improve neighborhoods; 
Whereas a community-oriented policing component bridges the weeding and seeding elements of the Weed and Seed strategy; 
Whereas community-based strategies for solving crime problems foster a sense of responsibility within the community and help develop cooperative relationships between the police and residents; 
Whereas community policing embraces the two key concepts of community engagement and problem solving; 
Whereas the Community Oriented Policing Services (COPS) program was created by title I of the Violent Crime Control and Law Enforcement Act of 1994, and on January 5, 2006, was reauthorized through fiscal year 2009 in the Violence Against Women and Department of Justice Reauthorization Act of 2005; 
Whereas, since its creation in 1994, the COPS program has been the driving force in implementing a locally-defined vision of community policing in nearly 75 percent of the 18,000 law enforcement agencies in the Nation; 
Whereas the COPS program has funded more than 118,400 police officers and sheriff’s deputies, more than 104,150 of whom are on the beat; 
Whereas the COPS program has funded large and small jurisdictions, with 87 percent of COPS grantees serving populations of less than 50,000; 
Whereas appropriated funding for the COPS program was more than $1,000,000,000 for each of the fiscal years 1995 through 2002 (with the exception of fiscal year 2000, when $595,000,000 was appropriated), but since fiscal year 2002, appropriated funding for the COPS program has been decreasing; 
Whereas the decrease in funding for the COPS program began in fiscal year 2002, when the program was again funded at just over $1,000,000,000, and funding continued to decline to $929,000,000 in fiscal year 2003, to $749,000,000 in fiscal year 2004, to $507,000,000 in fiscal year 2005, and finally to $391,500,000 in fiscal year 2006; and 
Whereas the Administration’s request for the COPS program of $102,000,000 for fiscal year 2007, is 13 percent less than the amount requested in fiscal year 2006, and the Administration requested a $127,500,000 rescission for the COPS program for fiscal year 2007: Now, therefore, be it 
 
That the House of Representatives— 
(1)encourages the establishment of more Weed and Seed program sites; and 
(2)urges increased budget authority to fully fund any request by a community for help from the Weed and Seed and COPS programs. 
 
